Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventors: Tesar et al.				:		
Patent No. 10,633,650				:	REDETERMINATION OF PATENT
Issue Date: April 28, 2020			:	TERM ADJUSTMENT 
Application No. 15/690,544			:	
Filing Date: August 30, 2017			:	  
Attorney Docket No. 50474-097005		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on November 30, 2020, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from 47 days to 55 days.  The Office’s redetermination of the PTA indicates the correct PTA is 23 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 47 days on April 28, 2020.  The instant request seeking an adjustment of 55 days was timely filed with a payment for a five-month extension of time on November 30, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 85 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
38 days. 

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent sets forth a PTA of 47 days (85 days of A Delay + 0 days of B Delay + 0 days of       C Delay - 0 days of Overlap - 38 days of Applicant Delay).

The request seeks to have the PTA changed to 55 days (85 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 30 days of Applicant Delay).

A Delay

The request does not dispute the Office’s prior determination that the period of A Delay is 
85 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 85 days.

B Delay

The request does not dispute the Office’s prior determination that the period of B Delay is 
0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The requests seeks to have the Office change the period of Applicant Delay from 38 days to     30 days.

The Office has determined the period of Applicant Delay consists of two periods of delay under 37 C.F.R. § 1.704(b)(4) including a total of 62 days.
The first period of delay consists of a 32-day period of delay under 37 C.F.R. § 1.704(b) based on the following facts:

(1)	The Office issued a Notice to File Missing Parts of a Nonprovisional Application (“NMP”) on September 18, 2017;
(2)	A reply to the NMP was filed on January 19, 2018; and
(3)	The number of days beginning on December 19, 2017 (the day after the date three months after the issuance of the NMP) and ending on January 19, 2018 (the date the reply was filed) is 32 days.

The second period of delay consists of a 30-day period of delay under 37 C.F.R. § 1.704(b) based on the following facts:

(1)	The Office issued a non-final Office action on January 23, 2019;
(2)	A reply to the Office action was filed on May 23, 2019; and
(3)	The number of days beginning on April 24, 2019 (the day after the date three months after the issuance of the Office action and ending on May 23, 2019 (the date the reply was filed) is 30 days.

In view of the prior discussion, the total period of Applicant Delay is 62 (32 + 30) days.

Conclusion

The correct PTA is 23 days (85 days of A Delay + 0 days of B Delay + 0 days of C Delay -          0 days of Overlap - 62 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 23 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 23 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction 







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.